DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:
In claim 1 line 6, “releasable” should read “releasably”.  
Claim 9 does not recite any new or different limitations than those recited in claim 4, from which it depends. All limitations disclosed in claim 9 have already been disclosed in claim 4.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 5,688,121).
Regarding claim 1, Davis teaches a connection adaptor device (Figs. 5 and 7) for a high-volume evacuator (HVE) dental device (abstract), comprising: 
a. a body (23+24+24, Fig. 5) defining an inlet end (21, Fig. 5) leading into an inlet passage (see annotated Fig. 5 below), an outlet passage terminating in an outlet end (22, see annotated Fig. 5 below), and a bend connecting the inlet passage to the outlet passage in an acute angle (see annotated Fig. 5 below); 
b. the inlet end (21) defining a tool receiver port (see annotated Figure 5 below) to releasably connect to a handle (21 connects to 102 and is capable of being connected to a handle instead of the tip, see Figure 7) of the HVE; 
c. the outlet end (22) defining a hose receiver port (see annotated Figure 5 below) to releasably attach to a suction hose (101) of the HVE (see Figure 7); and 
d. the inlet passage, the bend and the outlet passage defining an airflow passageway from the tool receiver port to the hose receiver port (Col. 1 lines 61-66).  

    PNG
    media_image1.png
    394
    507
    media_image1.png
    Greyscale

Regarding claim 2, Davis teaches the apparatus as claimed in claim 1 (see rejection above), wherein the hose receiver port defines a tubular portion (see annotated Figure below) configured to closely fit within an end of the suction hose (101, Fig. 7) of the HVE (Col. 3 lines 58-60 and see Figure 7).  


    PNG
    media_image2.png
    323
    456
    media_image2.png
    Greyscale

Regarding claim 3, Davis teaches the apparatus as claimed in claim 2 (see rejection above), further comprising transverse ribs (31, 32, Figure 2) on the tubular portion that engage an inside surface of the suction hose and resist removal hose receiver port from the suction hose (Col. 3 lines 62-67).  
Regarding claim 8, Davis teaches the apparatus as claimed in claim 1 (see rejection above), wherein the inlet passage is linear and defines a central inlet passage axis, the outlet passage is linear defines a central outlet passage axis, and said axes are at an acute angle to each other (see annotated Figure 5 below).  

    PNG
    media_image3.png
    417
    484
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 5,688,121) in view of Culver (US 2005/0014107 A1). 
Regarding claim 4, Davis teaches the apparatus as claimed in claim 1 (see rejection above). Davis teaches the body of the apparatus can be bent into different angles including angles less than 90 degrees without closing off the internal diameter of the flow path (Col. 3 lines 21-31), but is silent to wherein the acute angle is in the range of 30 degrees - 80 degrees.  
Culver teaches a suction device extension in the same field of endeavor of removable parts for suction devices that connect to a suction hose for removal of debris from a patient’s mouth ([0028] lines 1-8). Culver teaches a suction device (40) includes the removable tip (44) is angled and is bent at an acute angle of 45 degrees for increasing the operator’s view within the patient’s mouth since most of the suction device will be out of the operator’s field of view ([0030] lines 1-9).
It would have been obvious for one having ordinary skill in the art before the effective filing date to have the angle of the apparatus of Davis to be 45 degrees, as taught by Culver, as it would enhance the operator’s field of view within the patient’s mouth since it would keep their hand and most of the device from being external to the patient’s mouth. 
Regarding claim 5, Davis teaches the apparatus as claimed in claim 1 (see rejection above). Davis teaches the body of the apparatus can be bent into different angles including angles less than 90 degrees without closing off the internal diameter of the flow path (Col. 3 lines 21-31), but is silent to wherein the acute angle is in the range of 40 degrees - 60 degrees.  
Culver teaches a suction device extension in the same field of endeavor of removable parts for suction devices that connect to a suction hose for removal of debris from a patient’s mouth ([0028] lines 1-8). Culver teaches a suction device (40) includes the removable tip (44) is angled and is bent at an acute angle of 45 degrees for increasing the operator’s view within the patient’s mouth since most of the suction device will be out of the operator’s field of view ([0030] lines 1-9).
It would have been obvious for one having ordinary skill in the art before the effective filing date to have the angle of the apparatus of Davis to be 45 degrees, as taught by Culver, as it would enhance the operator’s field of view within the patient’s mouth since it would keep their hand and most of the device from being external to the patient’s mouth. 
Regarding claim 6, Davis teaches the apparatus as claimed in claim 3 (see rejection above). Davis teaches the body of the apparatus can be bent into different angles including angles less than 90 degrees without closing off the internal diameter of the flow path (Col. 3 lines 21-31), but is silent to wherein the acute angle is in the range of 30 degrees - 80 degrees.  
Culver teaches a suction device extension in the same field of endeavor of removable parts for suction devices that connect to a suction hose for removal of debris from a patient’s mouth ([0028] lines 1-8). Culver teaches a suction device (40) includes the removable tip (44) is angled and is bent at an acute angle of 45 degrees for increasing the operator’s view within the patient’s mouth since most of the suction device will be out of the operator’s field of view ([0030] lines 1-9).
It would have been obvious for one having ordinary skill in the art before the effective filing date to have the angle of the apparatus of Davis to be 45 degrees, as taught by Culver, as it would enhance the operator’s field of view within the patient’s mouth since it would keep their hand and most of the device from being external to the patient’s mouth. 
Regarding claim 7, Davis teaches the apparatus as claimed in claim 3 (see rejection above). Davis teaches the body of the apparatus can be bent into different angles including angles less than 90 degrees without closing off the internal diameter of the flow path (Col. 3 lines 21-31), but is silent to wherein the acute angle is in the range of 40 degrees - 60 degrees.  
Culver teaches a suction device extension in the same field of endeavor of removable parts for suction devices that connect to a suction hose for removal of debris from a patient’s mouth ([0028] lines 1-8). Culver teaches a suction device (40) includes the removable tip (44) is angled and is bent at an acute angle of 45 degrees for increasing the operator’s view within the patient’s mouth since most of the suction device will be out of the operator’s field of view ([0030] lines 1-9).
It would have been obvious for one having ordinary skill in the art before the effective filing date to have the angle of the apparatus of Davis to be 45 degrees, as taught by Culver, as it would enhance the operator’s field of view within the patient’s mouth since it would keep their hand and most of the device from being external to the patient’s mouth. 
Regarding claim 9, Davis in view of Culver teaches the apparatus as claimed in claim 4 (see rejection above). Culver further teaches wherein the acute angle is in the range of 30 degrees - 80 degrees (i.e. 45 degrees, [0030] lines 1-9) to increase the operator’s field of view in the patient’s mouth.  It would have been obvious for one having ordinary skill in the art before the effective filing date to have the angle of the apparatus of Davis to be 45 degrees, as taught by Culver, as it would enhance the operator’s field of view within the patient’s mouth since it would keep their hand and most of the device from being external to the patient’s mouth. 
Regarding claim 10, Davis in view of Culver teaches the apparatus as claimed in claim 4 (see rejection above). Culver further teaches wherein the acute angle is in the range of 40 degrees - 60 degrees (i.e. 45 degrees, [0030] lines 1-9) to increase the operator’s field of view in the patient’s mouth.  It would have been obvious for one having ordinary skill in the art before the effective filing date to have the angle of the apparatus of Davis to be 45 degrees, as taught by Culver, as it would enhance the operator’s field of view within the patient’s mouth since it would keep their hand and most of the device from being external to the patient’s mouth. 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 5,688,121) in view of Vazales et al. (US 2013/0104884 A1). 
Regarding claim 11, Davis teaches the apparatus as claimed in claim 1 (see rejection above) but does not teach a replacement kit for an HVE dental tool comprising: the device, a swivel adapter receivable within the tool receiver port wherein the swivel adapter is connectable to the handle of the HVE, and a length of HVE suction tubing connectable to the hose receiver port.  
Vazales et al. teaches a device and a kit in the same field of endeavor of devices for removing debris that has collected within one or more airways such as an oral cavity (abstract and [0059] lines 1-7). Vazales teaches the kit may include the endotracheal tube (similar to an adaptor), a visualization tube or device (inserted into the endotracheal tube ([0010] lines 11-16), a tube cleaning device, a tongue elevator, another body inserted tube and instructions ([0059] lines 1-26). Vazales teaches the kit may also include an adapter ([0082] lines 11-14) which may be a swivel adapter ([0263] lines 1-9) for providing a collection of items or a system for a common purpose ([0059] lines 1-5).
It would have been obvious for one having ordinary skill in the art before the effective filing date to have the device of Davis be part of a kit that includes: the device, a tool to be received by the device, extra tubing (such as hose tubing), a swivel adapter, instructions, and a cleaning device, as taught by Vazales, because it would provide convenience for the user and account for any unexpected situation or sudden need the user might run into during use. 
Regarding claim 12, Davis teaches the apparatus as claimed in claim 8 (see rejection above) but does not teach a replacement kit for an HVE dental tool comprising: the device, a swivel adapter receivable within the tool receiver port wherein the swivel adapter is connectable to the handle of the HVE, and a length of HVE suction tubing connectable to the hose receiver port.  
Vazales et al. teaches a device and a kit in the same field of endeavor of devices for removing debris that has collected within one or more airways such as an oral cavity (abstract and [0059] lines 1-7). Vazales teaches the kit may include the endotracheal tube (similar to an adaptor), a visualization tube or device (inserted into the endotracheal tube ([0010] lines 11-16), a tube cleaning device, a tongue elevator, another body inserted tube and instructions ([0059] lines 1-26). Vazales teaches the kit may also include an adapter ([0082] lines 11-14) which may be a swivel adapter ([0263] lines 1-9) for providing a collection of items or a system for a common purpose ([0059] lines 1-5).
It would have been obvious for one having ordinary skill in the art before the effective filing date to have the device of Davis be part of a kit that includes: the device, a tool to be received by the device, extra tubing (such as hose tubing), a swivel adapter, instructions, and a cleaning device, as taught by Vazales, because it would provide convenience for the user and account for any unexpected situation or sudden need the user might run into during use. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINA FARAJ/               Examiner, Art Unit 3772            

/HEIDI M EIDE/               Primary Examiner, Art Unit 3772

11/16/2022